DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on July 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Status
In the January 25, 2021 submission, claims 1-20 were presented for consideration.  Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yolles et al., US Patent Application Publication No. 2014/0180761 (published June 26, 2014, hereinafter YOLLES), in view of Klicpera, US Patent Application Publication No. 2016/0076909 (published March 17, 2016, hereinafter KLICPERA).

As per claim 1, YOLLES teaches of a method for optimizing downstream processes for a plurality of flow controllers comprising:
determining a water budget for the plurality of flow controllers based on utility information and a water amount used by flow devices controlled by the plurality of flow controllers (see fig. 14-15 and par. 153 and 192: the system provides reports noting water allocation, budget and program participation, as well as recommendations for reducing costs);
determining, by a processing element, a run time water amount used by the flow devices controlled by the plurality of flow controllers during a watering run time of the flow devices (fig. 15 and 16A; and par. 39, 63 and 95: the system analyses engagement and participation rates, quantities and consumption changes, respective of the flow data allocated to individual devices); and
modifying, by the processing element, watering schedules for the flow devices controlled by the plurality of flow controllers when the run time water amount deviates from the water budget (fig. 8 and 16A and par. 88-89: the allocated use of water, based on flow data attributed to [predetermined/identified] end-use devices for a determined period of time (e.g., annually, monthly, weekly, etc.).
While YOLLES focuses on a system and method for monitoring flow data from various devices and provide data used to throttle throughput (see above cited references), the art fails to explicitly address transmitting, by the processing element, the modified watering schedules to the plurality of flow controllers to vary the operation of the flow devices controlled by the plurality of flow controllers.
	Like YOLLES, KLICPERA is directed to controlling the flow of water within a system based on predetermined schedules and cost parameters.  However, KLICPERA further teaches of a system that focuses on using specific control elements of the system to perform operations based on a master schedule, capable of detecting system leaks, flow errors and/or application discrepancies experienced during runtime, wherein the flow controller is capable of adjusting flow applications based on offsets associated with detected conditions  (see par. 210-212).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of KLICPERA's system and method of detecting flow control discrepancies and adjusting operations, with YOLLES's system and method of altering operations in alignment with flow data and budget schedules, to ensure operations are aligned with budget parameters, while minimizing waste in resources (e.g., water and energy).	
		
	As per claim 2, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 1, wherein each of the plurality of flow controllers is associated with a property served by a utility company, wherein the water budget for the plurality of flow controllers is utilized by the utility company to determine pricing for water provided to the flow devices (see fig. 8 and 16A and par. 36-37 and 88-89: the costs, savings and consumption allocated to the volume of water used within a property, respective of flow data from identified end-use devices and in alignment with the type of property (e.g., residential, commercial, public, etc.)).

As per claim 3, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein KLICPERA further teaches of the method of claim 1, further comprising:  providing an alert to a user device associated with one of the plurality of flow controllers when the watering schedule for the one of the plurality of flow controllers is modified (see par. 207 and 221-222: user interface initiates an alert/notification when special services, maintenance, system conditions and/or an alteration in operation is detected outside of normal use). 

As per claim 4, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein KLICPERA further teaches of the method of claim 3, wherein the modified watering schedule for the one of the plurality of flow controllers is transmitted to the one of the plurality of flow controllers responsive to an input from the user device agreeing to the modified watering schedule (see par. 236-237: the system allows users to remotely control watering schedules and distribution flow allocated to determined zones).

As per claim 5, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 1, wherein the water budget for the plurality of flow controllers is further based on property types of properties associated with the plurality of flow controllers (see par. 37 and 156-157: the allocation of watering resources are applicable to both residential,  commercial and public entities, wherein the type of use is geared toward customer information required during registration). 

As per claim 6, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 1, further comprising:  monitoring, by a utility meter, the amount of water used by the flow devices controlled by each of the plurality of flow devices to determine compliance with the budget determined for each of the plurality of flow controllers (see fig. 1, 8 and 13-15; and par. 153 and 192: system notes specific use of water via a host of end-use devices, and provides budget and program participation information based on obtained distribution data).

As per claim 7, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 1, wherein the utility information comprises one or more of average water pricing rates, watering restrictions, and water availability (see fig. 15-19: system provides water reports based on obtained data, which averages water use for a particular client compared to neighbors use and comparable monetary results).

As per claim 9, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein KLICPERA further teaches of the method of claim 8, further comprising:  providing an alert to a user device associated with the flow controller when the one or more settings for controlling the first flow device are modified (see par. 207 and 221-222: user interface initiates an alert/notification when special services, maintenance, system conditions and/or an alteration in operation is detected outside of normal use).

As per claim 15, YOLLES teaches of a system for updating run settings for a flow controller comprising: 
determine a water budget for the flow device based on utility information and an amount of water used by a plurality of flow controllers including the flow controller (see fig. 14-15 and par. 153 and 192: system provide water reports noting water allocation, budget and program participation, as well as recommendations for reducing costs), 
determine a water amount used by the flow device during a watering run time of the flow device based on the measured flow characteristics of the flow device (fig. 15 and 16A; and par. 39, 63 and 95: system analyses engagement rates, participation rates, quantities and consumption changes respective of the flow data allocated to individual devices), and 
modify a watering schedule for the flow device when the water amount used by the flow device deviates from the water budget for the flow device (fig. 8 and 16A and par. 88-89: allocated use of water, based on flow data attributed to [predetermined/identified] end-use devices). 
While YOLLES focuses on a system and method for monitoring flow data from various devices and provide data to throttle throughput (see above cited references), the art fails to explicitly teach of the use of specific control devices used to facilitate the distribution of water throughout the system, wherein the system further denotes a flow controller that controls fluid flow to a flow device based on current run settings, a flow sensor that measures one or more flow characteristics of the flow device and a processing element configured to execute program instructions.
	KLICPERA is directed to controlling the flow of water within a system based on predetermined schedules and cost parameters, wherein the reference further explicitly focus on the use of valves, flow and zone controllers and processors for directing input to the controlling devices, wherein the system facilitate processor activity that supports operations based on a master schedule, capable of detecting system leaks, flow errors and/or application discrepancies experienced during runtime, wherein the flow controller is capable of adjusting flow applications based on offsets associated with detected conditions  (see par. 42, 48 and 210-212).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to employ the use of KLICPERA's system and method of providing controllers, flow control elements (e.g., valves) and processors for caring out operations, with YOLLES's system and method of altering operations in alignment with flow data and budget schedules, to provide system elements to control the flow and distribution of water throughout the system, and ensure operations are performed within budget parameters, whereby minimizing wasted resources (e.g., water and energy).	

As per claim 16, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein KLICPERA further teaches of the system of claim 15, wherein the flow controller, flow sensor, and processing element are all coupled over a network (see par. 42 and 48: system teaches of the use of valves, flow and zone controllers and processors for directing input to the controlling devices). 

As per claim 17, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein KLICPERA further teaches of the system of claim 15, wherein the flow controller is configured to selectively activate and deactivate a valve to control fluid flow to the flow device (see par. 42 and 102: water use monitoring and controlling elements provide for water shut-off and/or variable flow control elements).

As per claim 18, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the system of claim 15, wherein the flow device comprises one or more sprinklers that provide water to one or more watering zones (see fig. 16B and par. 123 and 130: system assesses watering application respective of zones and further evaluates distribution quantities, rates and potential leaks), and KLICPERA also focuses on using waterflow sensors, valves and sprinklers for monitoring and controlling water distribution in irrigation systems (see par. 204-205).

As per claim 19, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein KLICPERA further teaches of the system of claim 15, wherein the flow sensor comprises an ultrasonic flow meter, a vibration flow sensor, a conductivity sensor, a thermometer, or a combination thereof (see fig. 3 and par. 103 and 159-160: the system employs the use of a variety of magnetic, flow sensors (e.g., pressure, ultrasonic, turbine, etc.) and/or flow sensor integrated circuits with a communication means for managing the control of devices).

As per claim 20, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein KLICPERA further teaches of the system of claim 15, wherein the flow controller further controls fluid flow to the flow device based on the modified run settings (see par. 210-212: the system runs a master schedule, but capable of detecting device and/or application errors, wherein the flow controller adjust application based on feedback of detected conditions). 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8 and 10-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by YOLLES.

As per claim 8, YOLLES teaches of a method for monitoring water use by a utility company, the method comprising:
determining, by a flow detector, a current flow characteristic of a first flow device controlled by a flow controller associated with a first property (see fig. 8 and 14-15 and par. 153 and 192: flow detectors determine flow characteristics based on flow data from end-use devices, wherein the system provides reports comparing and contrasting distribution);
determining, by a processing element, a water amount used by the first flow device during a watering time (fig. 15 and 16A; and par. 39, 63 and 95: system analyses engagement rates, participation rates, quantities and consumption changes respective of the flow data allocated to individual devices);
comparing, by the processing element, the water amount used by the first flow device during the watering time to a water amount used by a second flow device associated with a second property during the watering time (see fig. 8, 13, and 15 and par. 72, 79 and 102 : comparing the flow rate and amongst a host of devices connected to the system, respective of the adjusted property type (e.g., condominium, residential, commercial, etc.) and characteristics of the property (e.g., size, zone, etc.); and
modifying, by the processing element, one or more settings for controlling the first flow device based on an identified difference between the water amount used by the first flow device during the watering time and the water amount used by the second flow device during the watering time (see fig. 8, 13, and 15 and par. 72, 79 and 102 : comparing the flow rate and amongst a host of devices connected to the system, respective of the adjusted property type (e.g., condominium, residential, commercial, etc.) and characteristics of the property (e.g., size, zone, etc.).

As per claim 10, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 8, wherein determining the current flow characteristic comprises:  measuring, by the flow sensor, flow characteristics of the first flow device during a plurality of intervals during which the first flow device is activated (see fig. 8 and 13; and par. 97: system discusses (as an example of the multiple flow determining devices within the system) the flow characteristics, allocation of watering resources and determined calculated rates associated with faucet use). 

As per claim 11, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 8, wherein the first flow device comprises an indoor flow device, an outdoor flow device, or a combination thereof, the method further comprising detecting indoor water usage and detecting outdoor water usage (see par. 95, 97 and par. 123: system describes both indoor and outdoor watering usage as they related to indoor toilet and facet use, along with outdoor irrigation application).

As per claim 12, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 11, wherein the first flow device comprises one or more sprinklers that provide water to one or more associated watering zones (see fig. 16B and par. 123 and 130: system assesses watering application respective of zones and further evaluates distribution quantities, rates and potential leaks), while KLICPERA teaches of a system which relies on waterflow sensors and a host of valves and sprinklers used in monitoring and controlling the distribution of water in irrigation systems (see par. 204-205).

As per claim 13, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 8, wherein modifying the one or more settings for controlling the first flow device comprises varying price settings for the first flow device of the first property (see fig. 8 and 16A and par. 36-37 and 88-89: based on the determined flow data allocated with end-use, the system offers both advice on conserving energy, while also setting alerts and making adjustments based on budget allocations (e.g., subsequent to user settings)).

As per claim 14, the combination of YOLLES and KLICPERA teaches all of the limitations noted in the base claim(s) as outlined above, wherein YOLLES further teaches of the method of claim 8, wherein comparing, by the processing element, the water amount used by the first flow device during the watering time to the water amount used by the second flow device during the watering time comprises adjusting the water amount used by the first flow device based on characteristics of the first property (see fig. 8, 13, and 15 and par. 72, 79 and 102 : comparing the flow rate and amongst a host of devices connected to the system, respective of the adjusted property type (e.g., condominium, residential, commercial, etc.) and characteristics of the property (e.g., size, zone, etc.).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Chu et al., “Agent-Based Residential Water Use Behavior Simulation and Policy Implications: A Case-Study in Beijing City” focuses on a system which uses system-wide agents to closely monitor water use and adjust device settings and flow control elements based on environmental/area settings and system discrepancies.  The balance of the references cited in the attached PTO Form-892 focus on controlling the flow of water in a variety of environments based on predetermined schedules and flow settings, respective of measured feedback and determined operational conditions.

Conclusion
The applicant is strongly encouraged to contact the examiner if further clarifications are needed with respect to interpretation of currently presented claims and/or cited prior art. 
	A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN BOOKER whose telephone number is (571)272-7827.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/K. B./
Examiner, Art Unit 2119
/ZIAUL KARIM/Primary Examiner, Art Unit 2119